Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
In claim 2, on line 21, replace the word “filed” with --field--.
In claim 4, on line 16, replace the word “filed” with --field--.
Allowable Subject Matter
Claims 2-21 (renumbered 1-20, respectively) are allowed.
Response to Arguments
Applicant’s arguments, filed 4/13/21, with respect to amended claims 2-9 have been fully considered and are persuasive.  The rejections of these claims have accordingly been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168.  The examiner can normally be reached on M-F (9am-4pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467